FILED
                                                                              Nov 13 2020, 8:38 am

                                                                                  CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




      ATTORNEYS FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Walter J. Alvarez                                         Anna Maria Hearn
      Steven J. Alvarez                                         Law Office of Anna M. Hearn,
      Andreas T. Kyres                                          LLC
      Crown Point, Indiana                                      Valparaiso, Indiana

      Kenneth B. Elwood
      Christopher D. Stidham
      Portage, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      R. W.,                                                    November 13, 2020
      Appellant-Respondent,                                     Court of Appeals Case No.
                                                                19A-PO-2697
              v.                                                Appeal from the Porter Superior
                                                                Court
      J. W.,                                                    The Honorable Brian Hurley,
      Appellee-Petitioner.                                      Judge Pro Tempore
                                                                Trial Court Cause No.
                                                                64D05-1909-PO-8995



      Friedlander, Senior Judge.


[1]   R.W. appeals from the entry of a permanent protective order against him,

      contending that the trial court erred by denying his motion to dismiss the

      petition for an order of protection filed by J.W., a woman with whom he was in
      Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020                           Page 1 of 24
      a romantic relationship, and by finding that there was sufficient evidence to

      support the legal conclusion to issue the order. We affirm.


[2]   R.W. raises the following issues for our review:


              1. Did the existence of an emergency order of protection issued
              in Illinois in favor of R.W. require the trial court to transfer
              J.W.’s Indiana petition for protective order to Illinois under Ind.
              Code § 34-26-5-6(4) (2003)?


              2. Was there sufficient evidence to sustain the trial court’s
              findings of fact supporting its conclusion of law to enter the order
              of protection in favor of J.W. and against R.W.?


[3]   J.W. is married and the mother of four boys. R.W. is a divorced father and was

      an anchorman at a Chicago news station. In March of 2019, R.W. contacted

      J.W. by private message, commenting “nice picture” through Instagram about

      a photo she had posted. Tr. Vol. I, p. 45. J.W. did not respond to the

      comment. He reached out to her again, inquiring if she knew two women with

      whom he was friends after noticing that they had two Instagram friends in

      common; one from St. Louis, and one from Virginia. She knew one of those

      friends, K.B., a resident of Virginia and flight attendant employed by United

      Airlines, through social media. R.W. told J.W. that he had recently broken up

      with K.B., who he described as “very jealous” and “cruel.” Id. 45-46. J.W.

      responded that there are always two sides to a story while she also expressed

      sympathy toward R.W. J.W. also informed him that K.B. had blocked her

      from social media.
      Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020         Page 2 of 24
[4]   On June 23, 2019, R.W. contacted J.W. stating, “You seem really wonderful. I

      know you’re married. . . . I promise I can be trusted with your number. (smile

      emoji).” Id. at 47; Ex. 1, p. 9. J.W. gave her phone number to R.W.


[5]   Within two days of receiving J.W.’s phone number, he began texting her,

      expressing a romantic and sexual interest in her, and he began quoting

      scripture. He stated “You’re an amazing woman. There’s something truly

      special about you. I want to find out more about you. . . . I adore you.” Id. at

      47-48; Ex. 1, p. 14.


[6]   The following is a sample of his overtures to J.W.:


              I wish I could take you out. Give you the affection you’re
              probably sorely missing. Physical, emotional, tell you how
              beautiful you are all the time. You have such a huge heart and
              have so much to give. Would you like that?

              ****

              I am going to mercilessly flirt with you until you tell me yo[sic]
              stop! (devil emoji).

              ****

              Since my last breath up, I’ve been taking time and praying for
              God to bring someone into my life that would match my
              frequency and be able to go to new heights. . .in God’s time of
              course. I hope you are that person, but I know I will have to be
              patient. In the meantime, I hope we can spend time getting to
              know one another. Having a relationship I’ve always dreamed of
              is worth waiting for. Heck, I’ve waited this long! (laughing
              emoji).

      Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020        Page 3 of 24
              ****

              You deserve to be happy. God wants us to be happy. Let me
              try. I believe there’s a reason God connected us. If I got to hold
              you in my arms, you’d know what it feels like to be adored and
              wanted.

              ****

              I need you [J.W.].
Id. at 48-49; Ex. 2, pp. 19-23.


[7]   In July, R.W. continued to quote scripture, but also sent to her a picture text of

      his genital area. He then made a request texting, “Now since I’ve been a good

      boy go take pics of that sexy body of yours later and send them to me so I can

      imagine you’re with me where you belong[.]” Id. at 224; Ex. 25, p. 217. J.W.

      sent intimate nude and semi-nude pictures to R.W. after his assurances.


[8]   On July 12, 2019, the two met at a hotel in Chesterton, Indiana for a sexual

      encounter. Within a few days of the encounter with J.W., R.W. went on

      vacation with another woman, M.E., a television anchor working out of St.

      Louis. J.W. became aware of this and was upset. R.W. later explained to her

      that the vacation was taken for the purpose of breaking things off with M.E. so

      that he could be with J.W. At the end of July after J.W. and R.W. reconciled,

      they met again in Indiana for lunch. They later met at R.W.’s home in Chicago

      on August 22, 2019 for a sexual encounter.




      Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020        Page 4 of 24
[9]    Meanwhile, on August 3, 2019, the relationship began to break down yet again.

       Starting then through August 6th, R.W. expressed concern about whether third

       parties knew about his relationship with J.W. They had disagreements about

       other women with whom R.W. was involved.


[10]   Next, J.W. resumed communicating with K.B. The two discussed R.W. and

       his involvement with J.W., K.B., and other women. Around that time, on

       August 10, 2019, R.W. wanted to send a video he had of K.B., who was nude

       in the video, to a surgeon she was dating. He asked J.W., “Do me a favor and

       go to [K.B.’s] page and screen grab the plastic surgeon. K.B. hooked me in

       sending my naked videos and pics . . . she crossed the line but I followed. I

       think her guy needs to know.” Ex. 4, p. 101.


[11]   Although J.W. advised him against that, R.W. suggested setting up another

       Instagram account to contact the surgeon through his office. R.W. threatened

       K.B. by email stating, “Keep in mind [K.B.] I still have all the texts you sent me

       and the naked video of you and I know the name of the plastic surgeon you’re

       dating.” Ex. 5, p. 108. Preemptively, K.B. sent emails to her friends telling

       them that her Facebook account had been hacked and not to open a video

       attachment if they received a post from her. K.B.’s YouTube and Facebook

       accounts were hacked, and the video of K.B., who was nude in it, was posted

       and sent to all of K.B.’s friends.




       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020    Page 5 of 24
[12]   J.W. and K.B. exchanged emails on August 11, 2019 about K.B. reaching out

       to a man, B.O., with whom J.W. previously had a sexual relationship. J.W.

       then sent an email to R.W. accusing him of causing K.B. to reach out to B.O.

       J.W. also argued with R.W. about blocking her from social media. J.W. texted

       R.W. about text conversations between K.B. and R.W. In those conversations,

       K.B. claimed that R.W. blocked J.W. from social media because she was too

       forward and had stalked him. K.B. sent the text conversations to J.W. R.W.

       claimed to J.W. that he was referring to another woman with the same first

       name and was talking about blocking her. By that time, it was apparent that

       K.B. and R.W. had renewed their relationship.


[13]   J.W. told R.W. on August 12, 2019 to stay away from her and that she was

       going to report his behavior to the police. The two had exchanged and

       continued to exchange heated emails about each other, K.B., B.O. and others,

       arguing about hacking into or creating fake accounts on social media and

       reaching out to other persons about various relationships. J.W. confronted

       R.W. about having to change her “mommyof4boys” email account because

       R.W. had told K.B. that J.W., using that email account, was stalking him. Ex.

       5, p. 103.


[14]   J.W. shared some text exchanges between her and R.W. to K.B. R.W. learned

       about it and became upset. At one point, R.W. threatened J.W. that she would

       go to jail and lose her four sons. J.W.’s continued response to the repeated

       exchanges was to ask that R.W. and K.B. leave her alone and, if they did not,

       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020   Page 6 of 24
       she would contact the police. An example of J.W.’s request was her email on

       August 17, 2019,


               I want this behavior to stop . . . . You know involving [K.B.]
               would be traumatic for me and she would be evil. You let it
               happen. Now, B.O. and K.B. are attacking me at every angle to
               make themselves look better and feel better. . . The verbal abuse
               and lies are so painful nobody should feel this. I don’t want you
               to reply, you lost all your chances to fix this and be my friend. . .
               . If you mention my name to [K.B.], [B.O.] or anyone for that
               matter or continue to harass me and slander my name; it will be
               used against you.

       Ex. 6, p. 118.
[15]   On August 23, 2019, R.W. left a voicemail message stating,


               You’re sharing our text messages, our private conversations with
               other people. This is illegal. I’m not [f**king] around with you
               anymore, [J.W.]. I am not saying a word about you to anyone. I
               am not talking to anyone about you. You, you are trying to on
               [sic] my reputation, and I have proof of that. Stand the [f**k]
               down now. Delete every one of those [f**king] text messages.
               And if you–and I swear to [f**king] God I will sue you for
               everything for [f**king] with my reputation, sharing personal–
               personal conversations with other people. You are a sick [f**k],
               [J.W.] and you deserve to go to jail. And, I’m going to make
               sure that happens. How dare you.


       Tr. Vol. I, p. 73. J.W. felt threatened and terrified by the message in the

       voicemail. R.W. then immediately made multiple attempts in a short period of

       time to contact J.W.’s husband by email and Instagram, indicating that he

       needed to talk with him about J.W.

       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020           Page 7 of 24
[16]   On August 24, 2019, R.W. sent an email to J.W. stating that K.B. “somehow

       was able to access my phone, she knew my old password and download[ed] all

       of the naked photos of you that you sent me. She’s very upset that you

       contacted [a man] and [I] don’t know what she’s going to do with them.

       Sorry.” Ex. 7, p. 122. K.B. posted photographs of herself dated August 21,

       2019 to August 28, 2019 in Chicago where R.W. worked and lived, depicting

       her at R.W.’s condo and at the Art Institute. R.W. was pictured by himself at

       the Art Institute during that same time period in a photograph he posted on

       social media.


[17]   During this time, K.B. then began sending texts to J.W. stating,


               Hi [J.W.]. I just heard someone say that they were sending these
               photos to your children’s school. I’m very worried about you.
               Are you OK? Be more careful when you send these photos out!!!
               I don’t want your children and husband to see them. . . . I think
               a lot of your friends got a hold of them too. Are you ok??. . . I
               feel so bad for you!! Call the police. I’m very worried that these
               photos won’t go through Valparaiso. I just don’t want them to
               get in the hands of your children or husband.


       Ex. 9, p. 133-34.


[18]   On September 11, 2019 at 12:07 p.m., the Cook County, Illinois Court issued

       an emergency order of protection in favor of R.W. and against J.W. The

       persons sought to be protected in that order were R.W., K.B., and M.E.,

       however, the order only applied to R.W. On September 11, 2019 at 12:14 p.m.,


       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020    Page 8 of 24
       K.B., sent an email to J.W. which contained an explicit photograph that J.W.

       had sent to R.W., with the comment, “Far from perfect! So gross[.]” Id. at 123-

       24. K.B. sent another email to J.W. saying, “Since you’ve been sleeping

       around on your husbands[sic], you’ve contracted herpes. If you don’t tell him

       about your virus, I will. He has a right to know!!!” Id. at 124. K.B. wrote to

       J.W. in a further email, “Your husband has a right to know honey [t]hat you’re

       exposing him to herpes.” Id. In yet another email, K.B. wrote to J.W. and cc’d

       R.W., “Do your children and husband know you send trashy photos of your

       infected vagina to men in who [sic] are in relationships. Geez. You’re so

       desperate it’s disgusting. Poor [M.E.] had no idea what a tramp you are.

       [B.O.] said, you have bad skin and your vagina looks like an old steak.” Ex. 11,

       p. 159. K.B. was in Chicago with R.W. at the time these emails were sent. A

       post on social media dated September 9, 2019, shows K.B. in Chicago after

       returning from Amsterdam. R.W. admitted that he saw the email.


[19]   On September 19, 2019, J.W. filed an ex parte petition for order of protection

       and a hearing was set for October 17, 2019. On October 15, 2019, R.W. filed a

       motion to continue the hearing, which was granted causing the hearing to be

       reset to October 30, 2019. In that Motion, R.W. did not raise the issue he raises

       now, specifically that J.W. incorrectly filed her petition in Indiana when she

       should have filed her petition in Illinois. Instead, R.W.’s attorney stated that he

       was unavailable for the hearing because he was in trial.




       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020    Page 9 of 24
                                                                                                 1
[20]   Meanwhile, around October 1, 2019, J.W. found out that a Bumble account

       was created using her email address. R.W. previously had a Bumble account of

       his own. Bumble contacted J.W., advising her that she was “creating quite a

       buzz.” Ex. 17, p. 199. The subject line of the email from Bumble read,

       “[J.W.], You’re Buzzworthy!” Id. Because J.W. did not have a Bumble

       account, she contacted Bumble and was able to log on to the account. In the

       “About me” section it shows “Tramp with herpes,” and in the “My work &

       education” section it shows “Prostitute at Home.” Ex. 16, p. 190. She was

       notified by Bumble that one of the posted pictures violated Bumble’s guidelines

       and was taken down. One of the pictures was a picture only sent to R.W. and

       depicted J.W. wearing a shirt R.W. gave her. The hearing date for the Illinois

       protective order filed by R.W. was scheduled for October 2, 2019, the day after

       J.W. discovered the fake Bumble account.


[21]   Two days prior to the Indiana hearing, R.W. filed a motion to dismiss claiming

       that the trial court needed to dismiss the matter because R.W. had a pending

       petition for order of protection against J.W. in Illinois where he is a resident.

       His argument continued by asserting that J.W.’s Indiana petition was required

       to be dismissed because pursuant to Indiana Code § 34-26-5-6(4), she needed to




       1
         According to the provider, “Bumble is a social network that allows you to feel empowered while you make
       those connections, whether you’re dating, looking for friends, or growing your professional network.” See,
       www.bumble.com.

       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020                         Page 10 of 24
       file it in Illinois. J.W. filed a response to both the motion for continuance and

       the motion to dismiss.


[22]   An evidentiary hearing was held on October 30, 2019 and November 5, 2019.

       While being questioned during the hearing, R.W. asserted his Fifth

       Amendment right and refused to answer 32 questions. To briefly summarize,

       he invoked his Fifth Amendment right and refused to answer questions about

       his awareness and knowledge of K.B.’s acquisition of the nude photos of J.W.

       and her intentions to use them.


[23]   J.W. filed a motion asking the trial court to find that R.W.’s Fifth Amendment

       invocation resulting in his refusal to answer questions in this civil action

       compelled the trial court to reach an adverse inference against R.W. as to those

       matters. After evidence was heard and submitted, the trial court issued a

       permanent order of protection in favor of J.W. on November 7, 2019 and

       entered findings of fact and conclusions thereon when it granted the order on

       November 8, 2019.


[24]   Criminal charges were filed against K.B., and J.W. also requested a protective

       order against K.B. Appellant’s App. Vol. II, pp. 9-10.


                                                          1.
[25]   R.W. challenges the trial court’s denial of his motion to dismiss J.W.’s petition.

       It is apparent from the motion that the relief sought was (1) dismissal as a

       sanction for violation of Indiana Code section 34-26-5-5, or (2) transfer of the

       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020     Page 11 of 24
       matter to the court in Illinois. The contents of the motion suggest a challenge

       to the trial court’s jurisdiction over the particular case; i.e., the “trial court’s

       right, authority, and power to decide a specific case within the class of cases

       over which a court has subject matter jurisdiction.” See Kondamuri v.

       Kondamuri, 799 N.E.2d 1153, 1156 (Ind. Ct. App. 2003), trans. denied. “A

       judgment rendered by a court that lacks jurisdiction over the particular case is

       voidable and requires a timely objection or the lack of jurisdiction over the

       particular case is waived.” Id. at 1156-57.


[26]   J.W. filed her petition for order of protection on September 19, 2019. After

       R.W.’s request for a continuance of the initial hearing date was granted, he

       “filed a Motion to Dismiss on October 28, 2019 indicating an existing ex parte

       Order of Protection had been issued for R.W. and against J.W. on September

       11, 2019.” Appellant’s Br. p. 4. In his motion, R.W. contended that J.W. ran

       afoul of the provisions of Indiana Code section 34-26-5-5 (2002). See

       Appellant’s App. Vol. II, p. 26.


[27]   That section of the Indiana Code provides that,


               At a hearing to obtain an order for protection, each party has a
               continuing duty to inform the court of:

               (1) each separate proceeding for an order for protection;

               (2) any civil litigation;

               (3) each proceeding in a family, domestic relations, or juvenile
               court; and

       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020         Page 12 of 24
               (4) each criminal case;

               involving a party or a child of a party. The information provided
               under this section must include the case name, the case number,
               and the county and state in which the proceeding is held, if that
               information is known by the party.

       (Emphasis added).


[28]   This challenge requires interpretation of this statute. “Our standard of review

       for the interpretation of statutes is de novo.” Quinn v. State, 45 N.E.39, 44 (Ind.

       Ct. App. 2015). We will assume for the sake of argument that R.W.’s objection

       was timely despite his prior motion for continuance. Although it is correct that

       J.W.’s petition indicates “NA” in the section of the petition asking for

       information regarding any other cases which she and R.W. had pending, see

       Appellant’s App. Vol. II, p. 16, the statute clearly states that at a hearing, the

       parties have a continuing duty to inform the court. R.W.’s motion informed

       the court, and the matter was brought to the court’s attention at the hearing.

       Indeed, the record is not clear about whether J.W. had yet received service of

       the order granting R.W.’s Illinois emergency order of protection after the Porter

       County Sheriff received it on September 13, 2019, which was prior to the filing

       of her petition.


[29]   Additionally, the existence of the Illinois proceeding initiated by R.W. between

       the two did not preclude J.W. from seeking her own order of protection in

       Indiana where she lived. See N.E. v. L.W., 130 N.E.3d 102 (Ind. Ct. App. 2019)

       (fact that husband was subject to no-contact order as to wife did not prohibit

       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020       Page 13 of 24
       wife from seeking protection order against husband). Indiana Code subsections

       34-26-5-6 (2) and (3) (2003) explicitly provide that “a petitioner is not barred

       from seeking an order because of another pending proceeding” and that “[a]

       court may not delay granting relief because another pending action exists

       between the petitioner and the respondent.”


[30]   R.W. further contends that,


               The Porter Superior Court erred by failing to transfer J.W.’s
               Petition to the Illinois Circuit Court where an ex parte Order of
               Protection had already been issued prior to the Porter Superior
               Court’s hearing on extending J.W.’s ex parte Order of Protection.


       Appellant’s Br. p. 9. R.W. cites Indiana Code section 34-26-5-6(4) in support of

       his argument.


[31]   Indiana Code section 34-26-5-6(4) provides in pertinent part:


               The following rules apply to an order for protection issued under
               this chapter:

               ....

               (4) If a person who petitions for an ex parte order for protection
               also has a pending case involving:

               (A) the respondent; or

               (B) a child of the petitioner and respondent;

               the court that has been petitioned for relief shall immediately
               consider the ex parte petition and then transfer that matter to the
               court in which the other case is pending.
       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020     Page 14 of 24
[32]   Of the three reported cases analyzing this statute, only one, Sims v. Lopez, 885
N.E.2d 15 (Ind. Ct. App. 2008), involves the issue of transfer between courts.

       See also S.H. v. D.W., 139 N.E.3d 214 (Ind. 2020) and N.E., 130 N.E.3d 102. In

       Sims, the former wife’s Lake County ex parte petition should have been

       transferred to either St. Joseph County or LaPorte County where the former

       husband’s civil actions against her or her current husband were pending. Thus,

       it is apparent that in this subsection of the statute, the Indiana legislature

       intended to consolidate Indiana actions between or involving these particular

       parties and provided for the transfer of actions between Indiana courts to meet

       that end. See Sims, 885 N.E.2d at 17. This conclusion finds further support in

       the legislature’s choice of specific language referring to actions in other states in

       another section. See Ind. Code § 34-26-5-5 (continuing duty to notify court of

       case name, number, county and state involving pending litigation between

       parties).


[33]   J.W., a Porter County resident, properly filed her petition with the trial court

       because Indiana Code section 34-26-5-4 (2002) gives a court of record

       jurisdiction to issue a civil order for protection in the county in which the

       petitioner currently or temporarily resides. Thus, the trial court correctly

       denied R.W.’s motion to dismiss the petition and correctly retained jurisdiction

       over the matter instead of transferring it to Illinois.




       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020      Page 15 of 24
                                                          2.
[34]   Next, R.W. contends that the trial court erred by finding and concluding that

       J.W. had established that an order of protection was necessary. In particular,

       R.W. argues as follows:


               The Court further noted in its Findings of Facts that “[s]omehow
               [K.B.] came into possession of the nude pictures of [J.W.],” that
               “[R.W.] asserted his Fifth Amendment privilege declining to
               respond to about as many questions as he agreed to answer,” that
               the questions to which he pleaded the Fifth “mostly involved his
               awareness or knowledge of [K.B.’s] acquisition of the nude
               photos and her intentions to use them,” and that “[t]here is no
               evidence [R.W.] tried to stop or block [K.B.’s] harassment or
               stalking behavior” regarding these photos.

               ***

               In its Conclusions of Law, the Court stated that though a civil
               litigant may freely invoke their Fifth Amendment privilege, “he
               may not necessarily be shielded thereby from a negative inference
               of the fact finder for using the privilege[.] [T]aking into
               consideration the questions [R.W.] answered as well as those to
               which he declined to answer [on the basis that the answer might
               incriminate him,] the Court concludes that like [K.B.], [R.W.]
               was engaged in bringing harassment to bear on [J.W.]”

       Appellant’s Br. p. 9 (internal citations omitted) (quoting Appellant’s App. Vol.

       II, pp. 11-12).


[35]   The appropriate standard of review has been set forth in C.S. v. T.K., 118
N.E.3d 78, 81 (Ind. Ct. App. 2019), which we reproduce here.



       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020   Page 16 of 24
               Protective orders are similar to injunctions, and therefore in
               granting an order the trial court must sua sponte make special
               findings of fact and conclusions thereon. We apply a two-tiered
               standard of review: we first determine whether the evidence
               supports the findings, and then we determine whether the
               findings support the order. In deference to the trial court’s
               proximity to the issues, we disturb the order only where there is
               no evidence supporting the findings or the findings fail to support
               the order. We do not reweigh evidence or reassess witness
               credibility, and we consider only the evidence favorable to the
               trial court’s order. The party appealing the order must establish
               that the findings are clearly erroneous. Findings are clearly
               erroneous when a review of the record leaves us firmly convinced
               that a mistake has been made. We do not defer to conclusions of
               law, however, and evaluate them de novo.

       (internal citations and quotations omitted).


[36]   Pursuant to the Indiana Civil Protection Act, see Ind. Code § 34-26-5-2 (2019),

       “(a) [a] person who is or has been a victim of domestic or family violence may

       file a petition for an order for protection against a: (2) person who has

       committed stalking . . . .; (b) [a] person who is or has been subjected to

       harassment may file a petition for an order for protection against a person who

       has committed repeated acts of harassment against the petitioner.” According

       to Indiana Code section 34-6-2-34.5 (2019) “domestic and family violence also

       includes stalking. . . .” Stalking is defined as “a knowing or an intentional

       course of conduct involving repeated or continuing harassment of another person

       that would cause a reasonable person to feel terrorized, frightened, intimidated,

       or threatened and that actually causes the victim to feel terrorized, frightened,


       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020    Page 17 of 24
       intimidated, or threatened.” Ind. Code § 34-45-10-1 (1993) (emphasis added).

       “Harassment” is defined as “conduct directed toward a victim that includes but

       is not limited to repeated or continuous impermissible contact that would cause

       a reasonable person to suffer emotional distress and that actually causes the

       victim to suffer emotional distress.” Ind. Code § 35-45-10-2 (1993).

       “Impermissible contact” includes but is not limited to knowingly or

       intentionally following or pursuing the victim. Ind. Code § 35-45-10-3 (2019).

       “[T]he term ‘repeated’ in Indiana’s anti-stalking laws means ‘more than once.’”

       Johnson v. State, 721 N.E.2d 327, 332-333 (Ind. Ct. App. 1999), trans. denied.


[37]   To sum up the evidence before the trial court and in the words of the trial court,

       “[s]ome time between August 10th and September 11th the matter blew up and

       all of the parties involved, [K.B.], [R.W.] and [J.W.] were saying nasty things to

       each other, back and forth imploring the other to leave them alone.”

       Appellant’s App. Vol. II, p. 10. The evidence and inferences therefrom

       supporting the issuance of the protective order in favor of J.W. was that K.B.

       was with R.W. after his relationship with J.W. soured. When they were

       together, R.W. had shared with J.W. his plans to send the video of a nude K.B.

       to the man she was then dating. A part of the plan involved creating a new

       account on social media through which to reach that man at work. J.W.

       counseled against R.W.’s plan.


[38]   R.W. left a threatening voicemail for J.W., which made J.W. feel threatened

       and terrified. R.W. made several attempts by various means to contact J.W.’s

       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020   Page 18 of 24
       husband. During a period of time where K.B. was with R.W. in Chicago, she

       downloaded semi-nude and nude pictures of J.W. from R.W.’s password-

       protected phone. She then sent them to J.W. and R.W. with her own

       disparaging commentary about what was depicted, further adding commentary

       purported to be from B.O.


[39]   R.W. contacted J.W. to inform her that “somehow” K.B. had come into

       possession of those photographs. He did nothing to stop any action by K.B.

       despite this awareness. K.B. feigned sympathy for J.W., adding that she did

       not want those photographs to come into the hands of J.W.’s four young sons

       or husband or be disseminated to her children’s school and through the City of

       Valparaiso even though “someone” had told her that those actions were a

       possibility.


[40]   Just prior to the hearing set for the Illinois protective order, J.W. discovered

       that a Bumble account had been created with her email address containing

       pictures of her, one of which she had only sent to R.W. and the other of which

       had to be taken down from the account. The words used in that account to

       describe J.W. bore a striking similarity to the language used by K.B. when

       discussing her theory that J.W. had herpes and that her behavior was trashy or

       tramp-like.


[41]   At the hearing on J.W.’s protective order request, R.W. refused to answer 32

       separate questions pertaining mostly to how K.B. came into possession of the


       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020     Page 19 of 24
       pictures of J.W. that were meant only for R.W. and the creation and existence

       of the Bumble account, citing his Fifth Amendment privilege against self-

       incrimination. “Although the refusal to testify in a civil case cannot be used

       against the one asserting the privilege in a subsequent criminal proceeding, the

       privilege against self-incrimination does not prohibit the trier of fact in a civil

       case from drawing adverse inferences from a witness’[s] refusal to testify.”

       Hardiman v. Cozmanoff, 4 N.E.3d 1148, 1151 (Ind. 2014) (quoting Gash v. Kohm,

       476 N.E.2d 910, 913 (Ind. Ct. App. 1985)).


[42]   The trial court correctly found from the evidence and the inferences from the

       evidence that “there is no evidence that R.W. tried to stop or block [K.B.’s]

       harassment or stalking behavior utilizing or threatening to use the photos

       against [J.W.],” and correctly concluded that “like [K.B.], [R.W.] was engaged

       in bringing harassment to bear on [J.W.]” Appellant’s App. Vol. II, pp. 11-12.

       There was more than sufficient evidence to support the trial court’s findings of

       fact which, in turn, support the conclusions of law in favor of granting J.W.’s

       petition for a permanent protective order against R.W.


                                                 Conclusion
[43]   For the reasons stated above, we conclude that the trial court did not err by

       failing to transfer J.W.’s petition to Illinois, and did not err by finding and

       concluding that sufficient evidence existed to support issuing a permanent order

       of protection in favor of J.W.


       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020       Page 20 of 24
[44]   Judgment affirmed.


       Mathias, J., concurs.


       Crone, J., concurs with separate opinion.




       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020   Page 21 of 24
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Rafer Weigel,                                             Court of Appeals Case No.
                                                                 19A-PO-2697
       Appellant-Respondent,

               v.

       J.W.,
       Appellee-Petitioner.




       Crone, Judge, concurring.


[45]   I agree with the affirmance of the protective order against Rafer Weigel, but I

       write separately because I respectfully disagree with my colleagues’ decision to

       refer to Weigel by his initials instead of his name.


[46]   No statute, court rule, or court policy entitles Weigel to anonymity. In fact,

       pursuant to the Rules on Access to Court Records adopted by the Indiana

       Supreme Court, Weigel’s name is presumptively accessible to the public. See

       Ind. Access to Court Records Rule 4(A) (“A Court Record is accessible to the




       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020                 Page 22 of 24
       public except as provided in Rule 5.”).2 Some of the stated purposes of those

       rules are to “[c]ontribute to public safety” and “[p]romote governmental

       accountability and transparency[.]” Ind. Access to Court Records Rule 1(B).

       These overlap with the stated purposes of the Civil Protection Order Act, which

       was enacted by the Indiana General Assembly “to promote the: (1) protection

       and safety of all victims of domestic or family violence in a fair, prompt, and

       effective manner; (2) protection and safety of all victims of harassment in a fair,

       prompt, and effective manner; and (3) prevention of future domestic violence,

       family violence, and harassment.”


[47]   As described in lurid detail above, Weigel threatened and publicly humiliated

       J.W., who sought and obtained a protective order against him. Weigel has

       challenged the sufficiency of the evidence supporting that order. If we had

       ruled in his favor, he could have petitioned to expunge all records relating to the

       protective order pursuant to Indiana Code Chapter 34-26-7.5. But since we

       have affirmed the trial court’s determination that Weigel harassed J.W., I can

       think of no principled reason why this Court should shield his identity from the




       2
         See Ind. Access to Court Records Rule 3 (defining “Court Record” to include “Case Record,” which
       “means any document, information, data, or other item created, collected, received, or maintained by a
       Court, Court agency or Clerk of Court in connection with a particular case.”). Exceptions to the Rules’
       presumption of public access to court records include “Case Records excluded from Public Access or
       declared confidential by Indiana statute or other court rule[.]” Ind. Access to Court Records Rule 5(B)(2).
       Certain case records in protective order proceedings (including information regarding the
       petitioner/protected person) are excluded from public access pursuant to statute, but those records do not
       include the respondent’s name.

       Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020                           Page 23 of 24
public. Indeed, naming the perpetrator of such depraved acts could only

contribute to public safety, promote governmental transparency and

accountability (by this Court and by any law enforcement agency that might

have occasion to enforce the protective order, respectively), and prevent future

harassment of J.W. and others.




Court of Appeals of Indiana | Opinion 19A-PO-2697 | November 13, 2020   Page 24 of 24